[Cite as State v. Singleton, 2012-Ohio-360.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 96853




                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                BRANDON SINGLETON
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                     Case No. CR-546542

        BEFORE:           Keough, J., Boyle, P.J., and Sweeney, J.

        RELEASED AND JOURNALIZED: February 2, 2012
ATTORNEY FOR APPELLANT

R. Brian Moriarty
R. Brian Moriarty, LLC
2000 Standard Building
1370 Ontario Street
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Norman Schroth
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113




KATHLEEN ANN KEOUGH, J.:

       {¶ 1} Defendant-appellant, Brandon Singleton (“Singleton”), appeals the trial

court’s acceptance of his guilty plea. For the reasons that follow, we affirm.

       {¶ 2} In January 2011, Singleton was charged with one count of aggravated

robbery, three counts of kidnapping, three counts of theft, and one count of having a

weapon while under disability.      All counts contained one- and three-year firearm

specifications, a notice of prior conviction, and a repeat violent offender specification.

Singleton subsequently entered into a negotiated plea agreement where he pled guilty to
the charge of aggravated robbery and one count of kidnapping. In consideration, the

State deleted all the specifications attendant to both counts and also nolled the remaining

charges. The trial court sentenced Singleton to a total of six years in prison.

       {¶ 3} Singleton appeals, contending in his sole assignment of error that the trial

court did not comply with Crim.R. 11 and therefore, his plea was not made knowingly,

intelligently, and voluntarily.

       {¶ 4} Under Crim.R. 11(C)(2), before accepting a guilty plea in a felony matter, a

trial court must personally address the defendant and (1) determine that the defendant is

making the plea voluntarily, with an understanding of the nature of the charges and the

maximum penalty; (2) inform the defendant of and determine that the defendant

understands the effect of the plea, and that the court may proceed with judgment after

accepting the plea; and (3) inform the defendant and determine that the defendant

understands that he is waiving his constitutional rights to a jury trial, to confront the

witnesses against him, to call witnesses in his favor, and to require the State to prove his

guilt beyond a reasonable doubt at a trial where the defendant cannot be forced to testify

against himself.

       {¶ 5} A trial court must strictly comply with the mandates of Crim.R. 11(C)(2)

regarding the waiver of constitutional rights, meaning the court must actually inform the

defendant of the constitutional rights he is waiving and make sure the defendant

understands them. State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d
621, ¶ 27. Failure to fully advise a defendant of his Crim.R. 11(C)(2) rights renders a plea

invalid. Id. at ¶ 29.

       {¶ 6} In this case, Singleton argues that the trial court failed to strictly comply

with the mandates of Crim.R. 11(C)(2) when it only advised him that the “State of Ohio

has an obligation to prove each and every element of your guilt beyond a reasonable

doubt.” Singleton contends that the trial court was required to advise him that the State

had the burden of proving every element of the offense beyond a reasonable doubt, and

the use of the word “guilt” was confusing.

       {¶ 7} The trial court, in informing Singleton of the State’s burden of proof, stated:

       Do you understand the State of Ohio has an obligation to prove each and
       every element of your guilt beyond a reasonable doubt? Further if this
       were to proceed to a trial, you are presumed absolutely innocent up until the
       State of Ohio proved those elements.

       {¶ 8} Although the trial court did not use the exact language set forth in the

Crim.R. 11(C), the Ohio Supreme Court, as well as this court, has held that strict

compliance does not require the court to use the exact language of Crim.R. 11(C)(2)(c),

and the court’s failure to do so is not fatal to a defendant knowingly and voluntarily

entering a plea of guilty. Veney at ¶ 38; see also State v. Ballard, 66 Ohio St.2d 473, 423

N.E.2d 115 (1981), paragraph two of the syllabus; State v. Burston, 8th Dist. No. 93645,

2010-Ohio-5120, 2010 WL 4136981, ¶ 6. The proper inquiry is “whether the record

shows that the trial court explained or referred to the right in a manner reasonably

intelligible to that defendant.” Ballard at 480. We find that the trial court adequately

explained Singleton’s right to have the State prove his guilt beyond a reasonable doubt
and that Singleton was presumed innocent until the State proved his guilt. When the trial

court advised him of these rights, Singleton stated that he understood. We find nothing

confusing in the trial court’s advisement.

       {¶ 9} Moreover, prior to engaging in the requisite Crim.R. 11 colloquy,

Singleton’s defense counsel affirmatively stated that he had explained the facts of the

case and the possible consequences of pleading guilty to Singleton. Defense counsel

also advised the court that Singleton was aware of the constitutional rights he would be

waiving by deciding to enter into the plea agreement.

       {¶ 10} Accordingly, we find that the trial court meaningfully informed Singleton of

his right to have the State prove his guilt beyond a reasonable doubt. The totality of the

circumstances reveals that the trial court strictly complied with Crim.R. 11(C)(2)(c) and

Singleton’s plea was made knowingly, intelligently, and voluntarily. The assigned error

is therefore overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

MARY J. BOYLE, P.J., and
JAMES J. SWEENEY, J., CONCUR